UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7661


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER LARONN BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:04-cr-00095-CCE-1)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Laronn Brown, Appellant Pro Se.        Robert      Albert
Jamison Lang, Angela Hewlett Miller, Assistant United          States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Laronn Brown seeks to appeal the district

court’s order denying his Rule 60(b) motion.                         We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he

timely    filing    of    a   notice   of       appeal   in    a   civil   case    is   a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on May 3, 2011.          The notice of appeal was filed on November 22,

2011. *   Because Brown failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss    the     appeal.       We    also      deny    his   motion      to   file    a


      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                            2
supplemental brief.       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                      3